        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 1 of 54




Nathan S. Dorius (8977)
Andrew V. Collins (11544)
MITCHELL BARLOW & MANSFIELD, P.C.
Boston Building
Nine Exchange Place, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 998-8888
Facsimile: (801) 998-8077
Email: ndorius@mbmlawyers.com
       acollins@mbmlawyers.com

Attorneys for Copper Birch Properties, LLC


                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH



 UNITED STATES OF AMERICA,                         EX PARTE APPLICATION FOR WRIT
                                                              OF ASSISTANCE
      Plaintiff,                                     (Federal Rule of Civil Procedure 70)

 v.

 PAUL KENNETH CROMAR, BARBARA                             Case No. 2:17-cv-01223-RJS
 ANN CROMAR, UTAH HOUSING
 FINANCE AGENCY, UNIVERSAL
 CAMPUS FEDERAL CREDIT UNION,                             Chief Judge Robert J. Shelby
 STATE OF UTAH, TAX COMMISSION,
 and UTAH COUNTY, UTAH,

      Defendants.


       Copper Birch Properties, LLC, a Utah limited liability company, by and through its

undersigned counsel, hereby applies for the issuance of a writ of assistance pursuant to Rule 70

of the Federal Rules of Civil Procedure. This application is more fully supported by the below

statement of facts and points of law.
         Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 2 of 54




                                    STATEMENT OF FACTS

        1.      On March 20, 2019, and following the entry of default judgment against the

above-named Defendants Paul Kenneth Cromar and Barbara Ann Cromar, this Court entered an

order of Foreclosure and Judicial Sale (the “Order of Foreclosure”), whereby the real property

situated at 9870 N. Meadow Drive, Cedar Hills, Utah 84062 (the “Property”) previously owned

by Paul Kenneth Cromar and Barbara Ann Cromar (the “Cromars”) was to be sold at public sale

to the highest bidder. See Order of Foreclosure, ECF No. 104, on file with the clerk of the court.

        2.      The Order of Foreclosure also directed the Cromars to vacate the Property and for

the locks on the Property to be changed to preserve the Property pending the public sale. See

Order of Foreclosure, ECF No. 104, on file with the clerk of the court.

        3.      The Order of Foreclosure ordered the Cromars to “not record any instruments,

publish any notice, or take any other action that may directly or indirectly tend to adversely

affect the value of the Subject Property,” and warned the Cromars that “violation of this

paragraph shall be deemed a contempt of court and punishable as such.” See Order of

Foreclosure, ECF No. 104, on file with the clerk of the court.

        4.      The Order of Foreclosure required all persons occupying the Property to “leave

and vacate permanently the property no later than 15 days after the date of this Order, each

taking with them his or her personal property.” The Order of Foreclosure further states that the

United States Marshal’s Office is “authorized to take whatever action it deems appropriate to

remove such person or persons from the premises.” See Order of Foreclosure, ECF No. 104, on

file with the clerk of the court.




                                                 2
         Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 3 of 54




        5.      Finally, the Order of Foreclosure states that if “after the sale of the Subject

Property is confirmed by this court, the Subject Property remains occupied, a writ of assistance

may, without further notice, be issued by the Clerk of the Court pursuant to Rule 70 of the

Federal Rules of Civil Procedure to compel delivery of possession of the Subject Property to the

purchaser or purchasers thereof.” See Order of Foreclosure, ECF No. 104, on file with the clerk

of the court.

        6.      The sale of the Property was held on September 10, 2019, and on April 15, 2020,

this Court issued an Order Confirming Sale and Distributing Proceeds (the “Order Confirming

Sale”). See Order Confirming Sale, ECF No. 119, on file with the clerk of the court.

        7.      The successful purchaser of the Property was Copper Birch Properties, LLC, a

Utah limited liability company (“Copper Birch”), and the IRS prepared, executed and delivered

to Copper Birch a Deed to Real Property (the “Deed”) on April 29, 2020, transferring title to the

Property to Copper Birch. See Order Confirming Sale, ECF No. 119, on file with the clerk of the

court; see also a true and correct copy of the executed Deed attached hereto as Exhibit A.

        8.      While the U.S. Marshal’s Office had previously forcibly removed the Cromars

from the Property pursuant to the Order of Foreclosure, between the sale of the Property and the

date the Deed was delivered to Copper Birch, the Cromars broke into and began occupying the

Property. See Declaration of Nathan S. Dorius, ¶ 2, attached hereto as Exhibit B.

        9.      Counsel for the United States of America, Ryan Watson (“Watson”), had been

informed by an owner of Copper Birch, Tyler Belliston, on March 23, 2020, that the Cromars

were showing up to the Property, placing signs on the Property, and telling people that they still

own the Property. See copy of email exchanges with Watson attached hereto as Exhibit C.



                                                   3
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 4 of 54




       10.     On April 13, 2020, another owner of Copper Birch, Brett Belliston, contacted

Watson to notify him that the Cromars were damaging the Property and placing more signs

asseting the Cromars’ ownership of the Property. See Exhibit C.

       11.     On April 23, 2020, Tyler Belliston notified Watson by phone that the Cromars

had broken into the Property and were removing personal property. Mr. Watson responded by

email suggesting that Copper Birch notify the local authorities of the crime. See Exhibit C.

       12.     The Bellistons contacted the local police department about the break-in, the police

showed up at the Property to confront the Cromars, but because the Deed had not yet been

delivered to Copper Birch and recorded with the county recorder the police would not take any

action on behalf of Copper Birch. See Exhibit B, ¶ 3.

       13.     On or about April 24, 2020, the Cromars began posting videos online stating that

they are the title owners of the Property, that the government tried to take their home from them,

and that they were not vacating the Property. On April 27, 2020, the video was sent to Watson

with a request that he work with Copper Birch to unwind the sale given the Cromars’ actions.

See Exhibit B, ¶ 4.

       14.     On or about April 30, 2020, Copper Birch began working with Watson, the

American Fork Police Chief, and the Utah County Sheriff to enforce Utah’s criminal trespass

law and remove the Cromars and other occupants from the Property to deliver possession to

Copper Birch. See Exhibit B, ¶ 5.

       15.     Despite many broken commitments to help remove the Cromars from the

Property, the local law enforcement ultimately refused to take any action to remove the Cromars




                                                4
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 5 of 54




from the Property, asking that Copper Birch instead work with the federal government to resolve

the situation. See Exhibit B, ¶ 6.

       16.     The federal government refused to take action to remove the Cromars, requesting

Copper Birch to work with local authorities to resolve the situation. See Exhibit B, ¶ 7.

       17.     On May 5, 2020, Copper Birch emailed a copy of the recorded Deed to the

Cromars, along with a letter explaining that Copper Birch was the lawful purchaser of the

Property and demanding that the Cromars immediately vacate the Property. See Exhibit B, ¶ 8;

see also a true and correct copy of said letter attached hereto as Exhibit D.

       18.     On May 8, 2020, the Cromars responded to the May 5th letter from Copper Birch,

acknowledging receipt of the Deed and letter from Copper Birch, notifying Copper Birch that the

Cromars are the lawful owners of the Property, and making veiled threats against the owners of

Copper Birch. See Exhibit B, ¶ 9; see also a copy of the Cromars’ email and attached

correspondence from the Cromars attached hereto as Exhibit E.

       19.     To date, the Cromars are in violation of the Court’s Order of Foreclosure and

Order Confirming Sale and are retaining unlawful possession of the Property, the local law

enforcement and the US government representatives are refusing to forcibly remove the Cromars

and deliver possession to the Property to Copper Birch despite this Court’s Order of Foreclosure

and Order Confirming Sale and despite the multitude of pleas from Copper Birch to assist them

in gaining possession of their property, and Copper Birch’s only lawful recourse appears to be to

petition this Court to issue a Writ of Assistance to compel the U.S. Marshal’s Office to remove

the Cromars from the Property pursuant to the Order Confirming Sale. See Exhibit B, ¶ 10.




                                                 5
         Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 6 of 54




                                           ARGUMENT

        Rule 70 of the Federal Rules of Civil Procedure provides in relevant part as follows:

        (a) Party's Failure to Act; Ordering Another to Act. If a judgment requires a party
        to . . . perform any other specific act and the party fails to comply within the time
        specified, the court may order the act to be done—at the disobedient party's
        expense—by another person appointed by the court. . . . (d) Obtaining a Writ of
        Execution or Assistance. On application by a party who obtains a judgment or
        order for possession, the clerk must issue a writ of execution or assistance.

This Court’s Order Confirming Sale expressly allows for Copper Birch, as the successful

purchase of the Property, to obtain, without further notice, a writ of assistance “to compel

delivery of the property to” Copper Birch. See Order Confirming Sale, ECF No. 119, on file with

the clerk of the court.

        Copper Birch is the lawful owner of the Property and is entitled to immediate possession

and quiet enjoyment of the Property. Copper Birch was the successful purchaser of the Property

pursuant to the Order of Foreclosure. Copper Birch presented the Cromars with a copy of the

recorded Deed and demanded that they vacate the Property immediately. The Cromars have

refused to honor the Court’s Order Confirming Sale and Copper Birch’s right to possession of

the Property. Furthermore, Copper Birch has exhausted all efforts to gain the assistance of local

law enforcement and the U.S. government to aid Copper Birch in restoring lawful possession of

the Property per this Court’s Order of Foreclosure and Order Confirming Sale.

        The provisions of Rule 70 of the Federal Rules of Civil Procedure governing writs of

assistance are “designed ‘to deal with parties who seek to thwart judgments by refusals to

comply with orders to perform specific acts.” U.S. v. One (1) Douglas A-26B Aircraft, 662 F.2d

1372, 1374 (11th Cir. Ct. App. 1981) (citing 12 C. Wright & A. Miller, Federal Practice &

Procedure, Civil s 3021 (1973)). In this case, default judgment was entered against the Cromars,


                                                  6
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 7 of 54




and the Court thereafter ordered that the Property be sold and that the Cromars permanently

vacate the Property. Rule 70 was designed with this very situation in mind. Furthermore, this

Court expressly allowed for the utilization of a writ of assistance by the purchaser of the Property

to remove the Cromars and any other occupants from the Property upon presentation of the Deed

to the Cromars. Copper Birch has fulfilled all of its obligations under the Order of Foreclosure

and the Order Confirming Sale, and it is now entitled, without further notice, to a writ of

assistance directing the U.S. Marshal’s Office to forcibly remove all occupants from the Property

and place Copper Birch in possession of the Property.

                                         CONCLUSION

       Based upon the foregoing facts and legal authority, Copper Birch hereby respectfully

requests that the Court grant this application and issue a Writ of Assistance, without further

notice, compelling the U.S. Marshal’s Office to, within ten (10) days of the issuance of the Writ,

forcibly remove the Cromars and all other occupants of the Property without removing any

personal property from the Property, and to preve nt such occupants from entering the Property

while Copper Birch changes the locks on the Property and installs a security system at the

Property. Copper Birch further requests that no notice of this Application be provided to the

Cromars and that the Writ of Assistance be issued on an ex parte basis to prevent the Cromars

from taking further action to damage the Property and/or cause further impediments to Copper

Birch retaking possession of the Property. A form of Writ of Assistance is attached hereto as

Exhibit F and is being submitted concurrently herewith.




                                                 7
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 8 of 54




DATED this 29th day of May, 2020.

                                    MITCHELL BARLOW & MANSFIELD, P.C.



                                     /s/ Nathan S. Dorius
                                    Nathan S. Dorius
                                    Attorneys for Copper Birch Properties, LLC




                                      8
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 9 of 54




                          EXHIBIT A




                               9
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 10 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 11 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 12 of 54




                          EXHIBIT B




                               10
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 13 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 14 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 15 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 16 of 54




                          EXHIBIT C




                               11
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 17 of 54



Friday, May 22, 2020 at 14:14:44 Mountain Daylight Time
 Subject: Re:
 Date: Monday, April 27, 2020 at 10:52:28 AM Mountain Daylight Time
 From: Bre? Belliston
 To: Chapman Gary
 CC: Nathan Dorius, Watson, Ryan (TAX), John R. Barlow, Ty B, Doug Gilmore, Bucky Gay

Gary and Ryan,

Over the weekend Cromar brought in the Bundy clan from the famous Oregon standoff a
few years ago. They are all squatting on the property, refusing to leave and threatening the
police. Obviously this a new level of escalation. As of now none of the government
authorities are willing to do anything at all. It has been our understanding from the
beginning that the DOJ and IRS would take care of these types of issues. It is extremely
concerning that the government would allow these individuals to 1. break into the property
and 2. do nothing about this and even leave when Cromar threatens them.

At this point we would like to know

1. Will you do anything to not only provide clear title but ensure that we have clear access
to the property through restraining orders and other legal remedies as needed?
2. Return our funds if the government cannot take care of this as we have been told you
would?

Thanks for your assistance but Cromar has turned out to be crazier than anyone thought.
My friends in the neighborhood are concerned for their families and would love to have
this done once for all by us completing the sale but not at the risk of a Bundy like stand off
in Oregon.

Please Advise.

On Mon, Apr 27, 2020 at 8:42 AM Chapman Gary <Gary.Chapman@irs.gov> wrote:

All;

I just received an e-mail that ran through my chain-of-command that stated that the employee with the
deed has it notarized and received approval to go into the IRS office in Denver to overnight UPS it
today.

Sorry for all of the delays but with the COVID-19 issues ongoing it takes a lot for our employees to get
approval to even go into an official office or to the post office/UPS. Our Area Directors (about 4 links up
the chain of command) have to approve the action and ensure that social distancing practices and
personal protective gear is available to the person. I’m sure it has to do with liability and protecting the
employee during this time of unsurety.
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 18 of 54



Regardless, it appears they were approved and will be going in this morning to overnight it. You should
have the deed tomorrow.

Thank you for your patience.

Gary Chapman

INTERNAL REVENUE SERVICE

SBSE, Collections ~ PALS

Attn: Gary Chapman

1201 Pacific Ave, Suite 550, M/S W802

Tacoma, WA 98402

(360)536-6602
From: Nathan Dorius <NDorius@mbmlawyers.com>
Sent: Friday, April 24, 2020 12:04 PM
To: Watson, Ryan (TAX) <Ryan.Watson@usdoj.gov>; Brett Belliston <bellistonbrett@gmail.com>
Cc: Chapman Gary <Gary.Chapman@irs.gov>; John R. Barlow <jbarlow@mbmlawyers.com>; Ty B
<tylerbelliston45@gmail.com>; Doug Gilmore <doug.gilmore@summitcreekutah.com>; Bucky Gay
<bucky.gay@summitcreekutah.com>
Subject: Re:

Ryan:

Thank you for following up on the status of the deed. Inasmuch as the deed is now being notarized
electronically, will we be receiving it via email today? It would sure be nice if we could get it today, so
we can record it today and place the new owners in a position to utilize available resources to deal with
Cromar. If we cannot receive the fully executed deed via email today, then we need your office and/or
the IRS to get involved immediately to protect the property until such time as the deed can be executed
and recorded. Thanks, Ryan.

Nathan S. Dorius

(801) 998-8888

From: "Watson, Ryan (TAX)" <Ryan.Watson@usdoj.gov>
Date: Thursday, April 23, 2020 at 6:21 PM
To: Brett Belliston <bellistonbrett@gmail.com>
Cc: Chapman Gary <Gary.Chapman@irs.gov>, "John R. Barlow"
<jbarlow@mbmlawyers.com>, Ty B <tylerbelliston45@gmail.com>, Doug Gilmore
         Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 19 of 54



<doug.gilmore@summitcreekutah.com>, Bucky Gay <bucky.gay@summitcreekutah.com>,
Nathan Dorius <NDorius@mbmlawyers.com>
Subject: RE: Re:

Guys—

I think I have everyone involved in the Cromar transaction included in this email. I just received a voicemail
from Ty saying that Cromar is now breaking into the house to remove items.

Your best bet is reporting his trespass/robbery to the local police. I am attaching the deed that the IRS is going
to provide you for filing. Given the shutdown of offices, I recommended that our IRS advisor use an electronic
notary in order to get this to you, because the Utah legislature passed a law in 2019 allowing for it.

-Ryan

From: Brett Belliston <bellistonbrett@gmail.com>
Sent: Thursday, April 16, 2020 11:31 AM
To: Watson, Ryan (TAX) <Ryan.Watson@tax.USDOJ.gov>
Cc: Chapman Gary <Gary.Chapman@irs.gov>; John R. Barlow <jbarlow@mbmlawyers.com>; Ty B
<tylerbelliston45@gmail.com>; Doug Gilmore <doug.gilmore@summitcreekutah.com>; Bucky Gay
<bucky.gay@summitcreekutah.com>; Nathan Dorius <NDorius@mbmlawyers.com>
Subject: Re: Re:

Thanks Ryan,

Appreciate your work on all of this. Please advise if there is anything else we need to do for
completion.

On Thu, Apr 16, 2020 at 7:15 AM Watson, Ryan (TAX) <Ryan.Watson@usdoj.gov> wrote:

See the attached order confirming the sale that the court entered yesterday.

From: Brett Belliston <bellistonbrett@gmail.com>
Sent: Monday, April 13, 2020 6:21 PM
To: Watson, Ryan (TAX) <Ryan.Watson@tax.USDOJ.gov>; Chapman Gary <Gary.Chapman@irs.gov>;
John R. Barlow <jbarlow@mbmlawyers.com>
Cc: Ty B <tylerbelliston45@gmail.com>; Doug Gilmore <doug.gilmore@summitcreekutah.com>; Bucky
Gay <bucky.gay@summitcreekutah.com>; Nathan Dorius <NDorius@mbmlawyers.com>
Subject: Re: Re:

Ryan,

Just wanted to let you know that Cromar is now cementing 2 signs into the yard of 9870
Meadow home. We know that the current Covid-19 situation has slowed things down but
we would love to know where this stands.

We were told that once we wired funds (completed on Jan. 15) we could expect you to
finalize this process in 4-6 weeks. We are now 12 weeks into this and the former owner is
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 20 of 54



destroying the property which we understood would violate court orders. Please let us
know what the next steps are in this process and when we can expect completion.

Thanks and look forward to hearing from you.
         Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 21 of 54




On Mon, Mar 23, 2020 at 1:43 PM Watson, Ryan (TAX) <Ryan.Watson@usdoj.gov> wrote:

We already filed everything we need to; we are just waiting on the judge’s signature.

From: Ty B <tylerbelliston45@gmail.com>
Sent: Monday, March 23, 2020 2:00 PM
To: Watson, Ryan (TAX) <Ryan.Watson@tax.USDOJ.gov>
Cc: Doug Gilmore <doug.gilmore@summitcreekutah.com>; Bucky Gay
<bucky.gay@summitcreekutah.com>; Brett Belliston <bellistonbrett@gmail.com>; Nathan Dorius
<NDorius@mbmlawyers.com>
Subject: Re: Re:

Thx for the response. I understand the craziness of what is going on around the country
right now. Is there anything we can do locally to assist? Our concern is that Cromar is still
showing up at the house, putting signs up, telling people he still owns it, etc. Knowing that
you're probably short on staff right now, maybe we can hand deliver what is needed to the
court house? Would that help?

On Mon, Mar 23, 2020 at 10:40 AM Watson, Ryan (TAX) <Ryan.Watson@usdoj.gov> wrote:

Good morning—

We are still up and running here at DOJ, and although they are limiting in-person appearances at the federal
court in SLC, they are still open, issuing orders, and processing civil cases. Mr. Cromar did file a nonsensical
“opposition” to our motion to confirm the sale, but I doubt the court is giving that any consideration.

I’m sorry that the answer is that we need to hurry up and wait, but unfortunately we are waiting for the court to
act. I will keep you posted—hopefully we get something soon.

-Ryan

From: Ty B <tylerbelliston45@gmail.com>
Sent: Monday, March 23, 2020 11:54 AM
To: Watson, Ryan (TAX) <Ryan.Watson@tax.USDOJ.gov>
Cc: Doug Gilmore <doug.gilmore@summitcreekutah.com>; Bucky Gay
<bucky.gay@summitcreekutah.com>; Brett Belliston <bellistonbrett@gmail.com>; Nathan Dorius
<NDorius@mbmlawyers.com>
Subject: Re:

Hey Ryan,

Just following up. Have we made any progress on the Cedar Hills home?

On Thu, Mar 12, 2020 at 12:49 PM Watson, Ryan (TAX) <Ryan.Watson@usdoj.gov> wrote:

Tyler—
          Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 22 of 54



Thanks for getting in touch. We filed our motion to confirm the sale and are awaiting the court to sign off on it. I
do apologize for a portion of the delay where I had to prioritize travel and short deadlines on a few other cases.

I think we are in good shape with regard to the motion to confirm and would expect a decision shortly. The
court may be contemplating assigning it to another judge who was not sued by Cromar, but that is just a guess.
Once that is entered, the IRS will be able to quickly send the deed over and we should be out of your hair.

Cc’ing Mr. Dorius on this.

Thanks,

Ryan

202.514.5173

From: Ty B <tylerbelliston45@gmail.com>
Sent: Wednesday, March 11, 2020 1:28 PM
To: Watson, Ryan (TAX) <Ryan.Watson@tax.USDOJ.gov>; Doug Gilmore
<doug.gilmore@summitcreekutah.com>; Bucky Gay <bucky.gay@summitcreekutah.com>; Brett
Belliston <bellistonbrett@gmail.com>
Subject:

Ryan,

My name is Tyler Belliston. I'm one of the buyers on the 9870 N Meadow Dr property in
Cedar Hills. Got your contact from Doug.

We expected a few weeks to close but it's been about a month since we transferred funds to
Gary at the IRS. Can you help us understand the status on the progress to closing?

Thanks.

Brett Belliston
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 23 of 54




                          EXHIBIT D




                               12
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 24 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 25 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 26 of 54
           Case
            Case2:17-cv-01223-RJS
                 2:17-cv-01223-RJS Document
                                    Document122
                                             119 Filed
                                                  Filed05/29/20
                                                        04/15/20 Page
                                                                  Page27
                                                                       1 of 4
                                                                            54




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                         ORDER CONFIRMING SALE AND
                                                        DISTRIBUTING PROCEEDS
            Plaintiff,
                                                           Case No. 2:17-cv-01223-RJS
    v.
                                                           Chief Judge Robert J. Shelby
    PAUL KENNETH CROMAR, BARBARA
    ANN CROMAR, UTAH HOUSING
    FINANCE AGENCY, UNIVERSAL
    CAMPUS FEDERAL CREDIT UNION,
    STATE OF UTAH, TAX COMMISSION,
    AND UTAH COUNTY, UTAH,

            Defendants.


           On March 20, 2019, the court entered an Order of Foreclosure and Judicial Sale.1 The

Order directed the United States to sell Paul Kenneth Cromar’s property located at 9870 N.

Meadow Drive, Cedar Hills, Utah 84062-9430 (the property), which is more particularly described

as:

           Lot 3, Plat “C”, Amended North Meadows Estates Subdivision, according to the
           official plat thereof on file in the office of the Recorder, Utah County, Utah.

           The court now has before it the United States’ Motion for Order Confirming Sale and

Distributing Proceeds,2 together with Defendants Paul Kenneth Cromar and Barbara Ann

Cromar’s Objection to Plaintiff’s Motion for Disbursement and Rejection of Default Judgment for

Fraud and Swindle in Dishonor.3 Upon review, the Cromars’ Objection raises no evidentiary

objections to the United States’ Motion and offers no legal or factual arguments justifying denial


1
    Dkt. 104.
2
    Dkt. 117.
3
    Dkt. 118.

                                                 1
              Case
               Case2:17-cv-01223-RJS
                    2:17-cv-01223-RJS Document
                                       Document122
                                                119 Filed
                                                     Filed05/29/20
                                                           04/15/20 Page
                                                                     Page28
                                                                          2 of 4
                                                                               54



of the Motion.4 Instead, the Objection relies on the same frivolous arguments the Cromars have

raised throughout this case, i.e., that their due process rights have been violated and this court lacks

subject matter jurisdiction over this case.5 But this court and the Tenth Circuit have repeatedly

rejected these arguments, and the court declines to readdress the arguments here other than to note

that they unequivocally fail.6 For that reason, the Motion is substantially unopposed and is well

taken. Therefore, for good cause appearing, the United States’ Motion is GRANTED as follows:

              IT IS ORDERED THAT the sale on September 10, 2019, of the property was properly

conducted, and the sale is hereby confirmed.

              IT IS FURTHER ORDERED THAT the Internal Revenue Service is authorized to execute

and deliver to the purchaser a Certificate of Sale and Deed conveying the property to the purchaser

or assignee(s).

              IT IS FURTHER ORDERED THAT, on delivery of the Certificate of Sale and Deed, all

interests in, liens against, or claims to the property (including the June 28, 2019 lis pendens that

Paul Kenneth Cromar filed in Utah County, Utah, and that is attached in Exhibit H to the United

States’ Motion) that are held or asserted in this action by the United States or any of the Defendants

are discharged and extinguished. On the delivery of the Certificate of Sale and Deed, the property

shall be free and clear of the interests of all parties to this action.




4
    See id.
5
    See id.
6
  See United States v. Cromar, Case No. 2:17-cv-01223, 2020 WL 1488763 (10th Cir. Mar. 26, 2020) (unpublished);
see also United States v. Cromar, Case No. 2:17-cv-01223, 2018 WL 3719258 (D. Utah Aug. 3, 2018); United States
v. Cromar, Case No. 2:17-cv-01223, 2018 WL 9371363 (D. Utah May 14, 2018). The Cromars make other similarly
frivolous arguments based on the misapplication of various statutory provisions and improperly include requests for
relief in their Objection. See DUCivR 7-1(b)(1)(A) (“No motion . . . may be included in a response or reply
memorandum.”).

                                                        2
        Case
         Case2:17-cv-01223-RJS
              2:17-cv-01223-RJS Document
                                 Document122
                                          119 Filed
                                               Filed05/29/20
                                                     04/15/20 Page
                                                               Page29
                                                                    3 of 4
                                                                         54



       IT IS FURTHER ORDERED THAT possession of the property sold shall be yielded to the

purchaser or assignee(s) upon the production of a copy of the Certificate of Sale and Deed; if there

is a refusal to so yield, a Writ of Assistance may, without further notice, be issued by the Clerk of

Court to compel delivery of the property to the purchaser or assignee(s).

       IT IS FURTHER ORDERED THAT the proceeds of the sale on September 10, 2019, of

the property shall be distributed by the Clerk of Court as follows:

       1.      First, by check made payable to the “Internal Revenue Service” in the amount of

$683.80 for costs of sale, mailed to:

               Internal Revenue Service
               c/o Gary Chapman
               IRS Property Appraisal & Liquidation Specialist
               1201 Pacific Ave., Suite 550, M/S W802
               Tacoma, WA 98402

       2.      Second, by check made payable to “Utah County, Utah” in the amount of

$2,114.49, as of March 3, 2020, plus an additional $0.44 for each day past March 3, 2020, mailed

to:

               Utah County Treasurer
               100 E. Center Street, Suite 1200
               Provo, Utah 84606

       3.      Third, by check made payable to the “United States Department of Justice,” with

“United States v. Cromar, et al., Case No. 2:17-cv-01223” written in the memo field, in the amount

of the remaining proceeds from the sale, mailed to:

               Department of Justice, ATTN: TAXFLU
               P.O. Box 310 – Ben Franklin Station
               Washington, DC 20044




                                                  3
Case
 Case2:17-cv-01223-RJS
      2:17-cv-01223-RJS Document
                         Document122
                                  119 Filed
                                       Filed05/29/20
                                             04/15/20 Page
                                                       Page30
                                                            4 of 4
                                                                 54




SO ORDERED this 15th day of April 2020.

                                          BY THE COURT:


                                          _________________________________
                                          ROBERT J. SHELBY
                                          United States Chief District Judge




                                   4
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 31 of 54




                          EXHIBIT E




                               13
              Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 32 of 54
                                                        Friday, May 22, 2020 at 14:26:53 Mountain Daylight Time

Subject:    OFFER REJECTED FOR FRAUD & SWINDLE / Counter OFFER provided Re: No>ce to Vacate
            Property
Date:       Friday, May 8, 2020 at 2:03:43 PM Mountain Daylight Time
From:       Ken Cromar
To:         Nathan Dorius
CC:         Barbara Cromar
Priority:   High
AEachments: ___2020 05 08 - OFFER REJECTED FOR FRAUD & SWINDLE – PKC Final.pdf, ATT00001.htm,
            __2020 05 08 - BELLISTON le[er w Watermark of OFFER RECINDED - ﬁnal.pdf, ATT00002.htm

May 8, 2020


Mr. Dorius,

Please ﬁnd a[ached two documents in the form of PDFs:

       ___2020 05 08 - OFFER REJECTED FOR FRAUD & SWINDLE – PKC Final
       __2020 05 08 - BELLISTON le[er w Watermark of OFFER RECINDED - ﬁnal

As noted within, PLEASE NEVER contact us by email. Your communica>on was deﬁcient. (This is a one >me courtesy
communica>on.) Any communica>on from you will be oﬃcially received and considered ONLY under an original
signature of an properly iden>ﬁed authorized agent, sent to our home address below, and as prescribed in the le[er
to you a[ached herein — which also requires your previous communica>on to be RESENT as a original, properly
signed under penalty of perjury, and mailed via USPS.

Respecgully,


by:Paul-Kenneth: Cromar
:Paul-Kenneth: Cromar
c/o 9870 N. Meadow Drive
Cedar Hills, Utah [ 84062 ]




                                                                                                               Page 1 of 1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 33 of 54




May 8, 2020



Mr. Nathan Dorius
  (Are you an attorney? A secretary? A paralegal? Illegitimate? Something else?
   Declare yourself! Do you have a Law license or BAR # please?)
Mitchell, Barlow & Mansfield
Nine Exchange Place, Suite 600
Salt Lake City, Utah 84111



Re: Your so-called “Notice to Vacate Property” OFFER of May 5, 2020 Hereby
RESCINDED for Fraud and Swindle in Dishonor. Counter Offer provided.



Mr. Dorius,

Your offer to contract in the above reference email/letter is hereby RESCINDED based
upon cause of FRAUD AND SWINDLE IN DISHONOR.

Additionally, to be officially received, you MUST re-send your communication of May 5 in
hard copy under authorized original signature (not a copy) via USPS mail – at which time I
will carefully consider it’s content in detail. Please DO NOT EVER communicate with us via
email, text, phone call, or through friends, political associates, etc. ONLY communications
provided by the above-prescribed manner will be fully read and properly considered –
including that of May 5th.

This following written communiqué is a one-time courtesy; designed to alert you to
information your client may not have known or provided you. This communication will be
followed-up via certified USPS mail. You and your client are held accountable for it’s
content. Any future communications from you, by any means other than USPS mail and
Signed under penalty of perjury, to our home address below, are rejected in advance and
are not accepted.


GENERAL INFORMATION Provided as a one-time Courtesy:

COUNTER OFFER: Greed and opportunity led your client to make a deal with “the devil”
IRS – and the devil won, when Bishop Brett Belliston of 9671 N. 5650 W., Highland, UT
84003, gambled his money on an attempt to purchase stolen property. He lost.



                                             1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 34 of 54



Your client’s concerns are best addressed with whatever party or parties fraudulently “sold
property” they did not lawfully control, nor was there lawful authority to sell. Your client’s
concern is not with us, the Cromars. We have no contract with the Bishop Belliston, who as
an ecclesiastical leader should know better than to attempt to purchase stolen property
when Constitutional rights of the owners have been denied. Nevertheless, if your client will
commit in writing within 10-days to FOREVER cease and desist all legal threats this instant,
we would be delighted to provide all the evidence needed to attempt to recover the monies
taken from your client by the IRS under false pretenses, misrepresentations and fraud.
Additionally, we will similarly commit in writing not to pursue legal action via counter suit
and/or conspiracy to defraud, collusion and possible racketeering charges against Bishop
Belliston.

Our home on Meadow Drive is God’s house, recovered and restored by His divine hand,
which He can preserve for us in our stewardship as long as He chooses. As He wills it, IF
your client continues down his threatened path with legal action – not only will Bishop
Belliston lose again – he may destroy himself in many ways in the process. Your client’s
best option now is to accept our COUNTER OFFER, to wit, IF Bishop Belliston will sign a
document within 10-days of receipt of this letter, committing to FOREVER cease attempts
to obtain our home or collude with anyone else trying to do so, signed under penalty of
perjury, we will provide all evidence directly helpful to Bishop Belliston to make his case
against “the devil” IRS and associated conspirators in their unlawful, fraudulent effort to
swindle us out of our home, including but not limited to audio and video recordings, emails,
newspaper clippings, court filings, etc., sufficient to make his case for a REFUND of his ill-
advised “investment”. We pray he chooses wisely in behalf of he and his good family.

Should your client choose unwisely, we are prepared to consider any and all lawful options
to protect ourselves and our property – including but not limited to a counter suit and
pursuit of charges of conspiracy to defraud and swindle, and seeking damages against your
client. Great profit potential for the firm of Mitchell, Barlow & Mansfield. Congratulations
Mr. Dorius!

Additional helpful insights:

Your client was not at the auction. He did NOT bid. He cannot be a lawful 2nd, or 3rd, etc.
bidder to pick up on a defaulted bid by Nathan Eddington. (Deals with “the devil” can be so
sticky.)

A copy of our Lis Pendens was posted on our property since June 27, 2019, long before the
public notice of “auction”, and copies were filed at the Utah County recorders office,
provided to neighbors, and to potential bidders at the UN-lawful IRS Auction on September
10, 2019, notifying all interested parties our property that was NOT “free and clear” as
falsely publicly advertised. Mr. Eddington was warned with a copy of the Lis Pendens at the
auction. He bid anyway. As the “winning bidder”, Eddington did NOT provide the IRS
required full 10% of $33K, but rather $31K. That was his first default. He did NOT provide
the balance of the $330K he bid within the       30 days, thus defaulting again. The IRS
                                                2

1
         Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 35 of 54



representatives were required by their own regulations to offer it to the second bidder.
This was NOT Bishop Belliston. It should have been re-offered to the public with a new
auction – AFTER it was actually “free and clear”. This did not happen. Rather, NO
“fulfillment” payment was made in October, or November, or December, and it wasn’t until
Jan 22 according to court records that a $299K payment was made via Alta Bank by an
undeclared party. (presumably Bishop Belliston?) Is your client part of a conspiracy to
defraud, collusion and possible racketeering worthy of charges?

Numerous failures by multiple parties to uphold law, Constitutional rights, right to hearing,
and due process, a properly identified Constitutional subject matter jurisdiction claim, etc.,
etc. -- all served to VOID the “devil’s” efforts to steal our property under the color of law
and justice. We did not VOID their pretended authority, -- they did. They too know it,
which is probably why we’ve NEVER been allowed a hearing in this case. (NOTE: All laws
repugnant to the Constitution are null and void. see Marbury vs. Madison)

Mr. Dorius, assuming you are a part of a legitimate law firm that actually respects the
Constitutional law of the land that you and your colleagues presumably swore a solemn
oath to protect and defend against “enemies foreign and domestic”, -- I’m confident you
would similarly demand and require those same rights in behalf of any of your clients
before a lawfully acting tribunal. And, under that same oath, you’ve actually bound
yourselves to insure the same for us now, the Cromars.

We built this home and paid it off around 2003 or so. Our title remains in our lawful
control. And, as the neon green sign on our front door has highlighted for nearly two
months:

        “I, :Paul-Kenneth: Cromar, as Grantor refuse to Grant my property here to any
        Assigns FOREVER! And forever. by:Paul-Kenneth: Cromar - March 15, 2020 at
        11:05 a.m.”


Without our signature, (which as per above indicates will not happen), a forged signature
by an Administrator presuming to have our power of attorney, doesn’t lawfully cut it.
Nevertheless, should your client be inclined to pursue this misguided effort to pursue our
property, fraudulently “sold” to them, based in “defaulted” bid, BEWARE!, that your client
can only do so as per our Superior title notification of “Certificate of Acceptance of Land
Patent” recorded at the Utah County Recorder April 17, 2020 filing starting at #ENT
50723:2020 PG 27 of 38, which includes:


    6. “Henceforth perfected in our names ‘Paul Kenneth Cromar and Barbara Ann
       Cromar’ and all future claims against this land shall be forever waived. When a
       lawfully qualified Sovereign American individual has a claim to title and is
       challenged, the court of competent original and exclusive jurisdiction is the
                                                3

1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 36 of 54



     Common law Supreme Court (Article III). Any action against a patent by a
     corporate state or their Respective statutory, legislative units (i.e., courts ) would
     be an action at Law which is outside the venue and jurisdiction of these Article 1
     courts. There is no Law issue contained herein which may be heard in any of the
     State courts (Article 1 ), nor can any court of Equity/Admiralty/Military set aside,
     annul, or correct a LAND PATENT.”


If and when your client chooses to embark on a legal threat against us, I hope he is
financially prepared to pay your massive legal fees (and possibly mine too) to address
foundational issues at law and possible conspiracy and racketeering charges, which include
the following facts of Constitutional abuse of our rights, through which he greedily hoped
to profit:

      1. No proper Constitutionally based subject matter jurisdiction claim by Plaintiff
         was
          provided in the original Complaint as required by numerous High court rulings.

      2. The administrator did not require the Plaintiff to provide a proper
         Constitutionally
          based complaint with Congressionally enacted lawful statute(s).
            When the Plaintiff’s subject matter jurisdiction claim was finally provided 21
            months late at the Circuit Court, the Plaintiff effectively nullified their own
            case because he was required (as per numerous Supreme Court rulings) to
            provide it in the original Complaint.

      3. No certified audit of our “account” by the IRS was ever produced, nor signed by
          an authorized agent as required by “law”.

      4. Nor was #3 above followed with the required Notice process required by “law”.

      5. No Hearing.

      6. No trial by jury.

      7. No discovery or cross-examination of sworn witnesses under penalty of perjury.

      8. No 2nd hearing on foreclosure as required by the Administrator’s own ”ORDER”.

      9. No certified financial Audit of the court case, and CAFR fund / pension fund, or
          other conflicts of interest.

      10. No justice.


                                               4

1
          Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 37 of 54



The Chief Administrator, Plaintiff, certain IRS agents, and US Marshals were on “trial”, -- not
us. They proved themselves guilty of breaking their own oaths of office to protect and
defend the Constitution, and our rights and guaranteed due process thereunder – thus
nullifying their own authority and judgments – leaving our final filing of Defendants’
Objection to Plaintiff’s Motion for Disbursement, AND Rejection of Default Judgment
for Fraud and Swindle in Dishonor the unanswered and final lawful filing in this case.

No doubt, Mr. Darius, you and your firm can bleed your client of vast amounts of money
with “billable hours”, but you owe him the sharing of this letter and attached “Courtesy
Notes & Research” in total, along with your honest, intelligent and professional analysis of
his unlawful claims against us, so he can make a proper analysis of his odds in a legal attack
against us. Additionally, be sure to make your client aware of our conditional, limited time
offer to provide valuable evidence that should help him secure a refund of his monies taken
for property they never lawfully controlled, and hence fraudulently “sold” to your client.
The good news is that as victims ourselves of this illegitimate band of dark “land pirates”,
we would be happy to help your client recover the stolen treasure ($299K?) and have the
deceitful parties “walk the plank” so to speak, back to their alleged jurisdiction of the sea
(admiralty).

No abstract title can overlay a true and Superior title – especially when placed there
fraudulently. The District Court had no lawful authority to use a fake map overlay,
including using an abstract land title, as a means of transition of property rights, when a
Superior and perfected Land Patent title is claimed and preserved by us. Simply stated, the
opinion of the administrator in the court, Robert J. Shelby, pretending to have lawful claim
on our property was based on false evidence – and hence is Null and VOID. Fraud vitiates
any claim – including your client’s.

In conclusion, please advise your client that we have well posted “No Trespassing” signs
with a $250,000 Fee per trespass, per person, and the threatening harassments on May 4th
in front of our home, and violent pounding on our door the evening of May 5th appear to be
by children and/or friends of your client. This is dangerous, and will not be tolerated.


Respectfully,


by:   Paul-Kenneth: Cromar
:Paul-Kenneth: Cromar
c/o 9870 N. Meadow Drive
Cedar Hills, Utah [ 84062 ]




                                               5

1
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 38 of 54




    Courtesy NOTES & RESEARCH regarding Superior title via Land Patent
         provided by the Paul-Kenneth: and :Barbara-Ann: Cromar



The issue of Land Patents has already been decided -- res judicata!

      The right of Land ownership comes from the Bible, Genesis;
     Chapter, 28: v. 13,14,15, Genesis 47 and other references in the
     Bible as well.


Equity/Admiralty/Maritime court that has no jurisdiction to rule on the Land Patent.

       A land patent is known in law as "Letters patent", and usually issues to the
     original grantee and to their heirs and assigns forever. The patent stands as
     evidence of the supreme title to the land, because it secures that all evidence
     of title existent before its issue date was reviewed by the sovereign authority
     under which it was sealed and was so sealed as irrefutable; thus, in law the
     land patent itself so becomes the title to the land defined within its four
     corners.

       The courts are bound by the Supremacy Clause, Article VI Clause II & of the
     Constitution to uphold the treaty making your Patent a statutory limitation
     throughout the land! (Wineman v. Gastrell, 54 FED 819, 2 US App. 581.)

      When a land patent is issued by the united states government to the grantee,
     that land patent stands forever, That is why on every land patent issued it states
     to their HEIRS AND ASSIGNS FOREVER!

       "The patent is prima facie conclusive evidence of title,"
      Marsh v. Brooks, 49 US 223, 224:.

      The American people, newly established sovereigns in this republic after the
     victory achieved during the Revolutionary War, became complete owners in
     their land, beholden to no lord or superior; sovereign freeholders in the land
     themselves.

       So who has all the land in America? If the state doesn't have any authority
     over land, and the federal United States government corporation can't own
     land, then who has the land?
                                            6

1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 39 of 54




      We the People still have all the land in America! The land is still ours. It
    hasn't gone anywhere. The rights and titles haven't been bought or sold. They
    are not for sale. By the law of the land, We the People are still holding the
    right and titles to every square inch of land in the united states of America.


     Quote, "The individual title derived from the Government involves the
    entire transfer of the ownership of the soil and water. " It is purely
    ALLODIAL:
    " With all the incidents pertaining to that title as substantial as in the
    infancy of Teutonic civilization. Following in the wake of this
    fundamental reform in our State land laws are several others which
    constitute appropriate corollary."
    "The statute of uses was never adopted in the public-land States, and
    hence the complex distinction between uses and trust has never
    embarrassed our jurisprudence."
     COMMISSIONER OF GENERAL LAND OFFICE BOOK, page, 28, 29,
    (1870)

                                  _________________


      With over one hundred and eighty plus years of court cases proves that land
    patent is in fact valid!

     Over 180 years of unanimous U.S. Supreme Court
    cases speak for themselves that land patents are valid:
    WRIGHT v. MATTISON 18 HOW (1856) (9-0): The courts have
    concurred, it is believed, without an exception, in defining "color of title" to
    be that which in appearance is title, but which in reality is no title. Yet a
    claim asserted under the provisions of such a deed is strictly acclaim under
    color of title, hence, color of title, even under a void and worthless deed, has
    always been received as evidence that the person in possession claims
    adversely to the entire world. Color of title may be made through
    conveyances, or bonds, or contracts, or bare possession under parol
    agreements. We can entertain no doubt in this case that the auditor's deed to
    the purchaser at the tax sale is color of title in Woodward, in the true intent
    and meaning of the Statute, and            without regard to its intrinsic worth as
                                            7

1
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 40 of 54



    a title.

    STONE v. UNITED STATES 69 U.S. (1865): A patent is the highest
    evidence of title, and is conclusive as against the government, and all
    claiming under junior patents or titles, until it is set aside or annulled by
    some judicial tribunal. The patent is but evidence of a grant, and the officer
    who issues it acts magisterially and not judicially.

    SANFORD v. SANFORD 139 U.S. (1891) (9-0): In ejectment, the question
    always is who has the legal title for the demanded premises, not who ought to
    have it. In such cases the patent of the government issued upon the direction of
    the land department is unassailable. A Court of equity has jurisdiction in such
    a case to compel the transfer to the plaintiff of property which, but for such
    fraud and misrepresentation, would have been awarded to him, and of which
    he was thereby wrongfully deprived.


    CHANDLER v. CALUMET & HECLA 149 US (1893) (7-0): It is well settled
    that the state could have impeached the title thus conveyed to the canal
    company only by a bill in chancery to cancel or annul it, either for fraud on
    the part of the grantee, or mistake or misconstruction of the law on the part of
    its officers in issuing the patent. But whether there is any technical estoppel,
    in the ordinary sense, or not, it cannot be maintained that the state can issue
    two patents, at different dates to different parties, for the same land, so as to
    convey by the second patent a title superior to that acquired under the first
    patent.

      Neither can the second patentee, under such circumstances, in an action at
    law, be heard to impeach the prior patent for any fraud committed by the
    grantee against the state, or any mistake committed by its officers acting
    within the scope of their authority and having jurisdiction to act and to
    execute the conveyance sought to be impeached. Neither the state nor its
    subsequent patentee is in a position to cancel or annul the title which it had
    authority to make, and which it had previously conveyed to the patentee.


    SARGEANT v. HERRICK 221 US (1911) (9-0): It is apparent that the
    validity of the tax title depends upon the question whether the location of the
    warrant in 1857, without more, gave a right to a patent. Among the
                                           8

1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 41 of 54



    conditions upon compliance with which such a right depends, none has been
    deemed more essential than the payment of the purchase price, which, in this
    instance, could have been made in money or by a warrant like the one
    actually used.

    UNITED STATES v. CREEK NATION 295 US (1935) (9-0): They were
    intended from their inception to effect a change of ownership and were
    consummated by the issue of patents, the most accredited type of
    conveyance known to our law.

    SUMMA CORP v. CALIFORNIA STATE EX REL. LANDS COM'N 466
    US (1984) (8-0): The final decree of the Board, or any patent issued under the
    Act, was also a conclusive adjudication of the rights of the claimant as against
    the United States, but not against the interests of third parties with superior
    titles.

      Finally, in UNITED STATES v. CORONADO BEACH CO. 255 US (1921):
    The Court expressly rejected the Government's argument, holding that the
    patent proceedings were conclusive on this issue, and could not be
    collaterally attacked by the Government. The necessary result of the
    Coronado Beach decision is that even "sovereign" claims such as those
    raised by the State of California in the present case be barred.


     FRIENDS OF MARTIN BEACH v. MARTIN BEACH
     Case No. CIV517634 (2013): These decisions control the outcome of this
     case. We hold that California cannot at this late date assert its public trust
     easement over petitioner's property, when petitioner's predecessors-in-interest
     had their interest confirmed without any mention of such an easement in
     proceedings taken pursuant to the Act of 1851. The interest claimed by California
     is one of such substantial magnitude that regardless of the fact that the claim is
     asserted by the State in its sovereign capacity, this interest, like the Indian claims
     made in BARKER and in UNITED STATES v. TITLE INS. & TRUST CO:.,
     must have been presented in the patent proceeding or be barred.

     After exclusive jurisdiction over lands within a State have been ceded to
    the United States, private property located thereon is not subject to taxation
    by the State, nor can state statutes enacted subsequent to the transfer have
    any operation therein. Surplus Trading Company v. Cook, 281 US 647;
                                              9

1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 42 of 54




    Western Union Telegraph Co. v. Chiles, 214 US 274;
    Arlington Hotel v. Fant, 278 US 439;
    Pacific Coast Dairy v. Department of Agriculture, 318 US 285.


                              Additional NOTES:


     The Notice and effect of a Land Patent or Grant of Public
    Land is a public Law standing on the books in all States
    (Except Texas) and is notice to every subsequent purchaser
    under any conflicting sale made afterward (the date of the
    original Land Grant/Patent). See: Wineman v. Gastrell 54
    FED 819, 4 CCA 596, 2 US APP 581:.


    A patent alone passes perfect title to Grantee.
      See: Wilcox v. Jackson, 13 PET US. 498, 10 L. ED 264.

        When the United States has parted with a title by patent, legally
    issued, and upon surveys made by it self and approved by the proper
    department, the title so granted cannot be impaired by any subsequent
    survey made by the government for its own purposes, Gage v. Danks
    13 LA. ANN, 128.

       In the case of ejectment, where the question has been who has the
     legal title the title patent of the government is unassailable, Sanford v.
     Sanford 139 US 642. The transfer of lawful Title Patent to public
     domain gives the Grantee the right to possess and enjoy the land
     transferred, Gibson v. Chouteau, 80 US 92.

       A patent for land is the highest evidence of title and is conclusive as
     evidence even against the Government and all others claiming under
     junior patents or titles (Warranty Deed) etc., United States v. Stone, 2
     US 525. Estoppel is hereby noticed and has been maintained as
     against a municipal corporation (County), Beadle v. Smyser, 209 US
     393.

                                         10

1
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 43 of 54




      Until it issues, the Fee is in the Government trust, which by patent
    passes to the Grantee, and he is entitled to enforcement possession in
    ejectment, Bagnell v. Broderick, 3 Peter US 436:. State statutes that
    give lesser authoritative ownership of title than a patent cannot even
    be brought in Federal Court, Langdon v. Sherwood, 124 US 74, 80:.
    The power of Congress to disposeof land cannot be interfered with,
    or its exercise embarrassed by any state legislation; nor can such
    legislation deprive the Grantees of the United States of the possession
    and enjoyment of the property granted by reason of any delay in the
    transfer of the title after the initiation of proceedings for its
    acquisition, Gibson v. Chouteau.13 Wall US 92, 93.

      An estate in inheritance without condition, belonging to the owner and
    alienable by him, transmissible to his heirs absolutely and simply, is an
    absolute estate in perpetuity and the largest possible estate a man can
    have; being in fact allodial in its nature, Stanton v. Sullivan, 63 R.L 216
    7a, 696:. The original meaning of perpetuity is an inalienable,
    indestructible interest. Bouvier's Law Dictionary Volume 3, page 2570
    (1914).



                          ___________________________




                    End of Courtesy NOTES & RESEARCH.




                                         11

1
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 44 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 45 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 46 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 47 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 48 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 49 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 50 of 54
Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 51 of 54




                           EXHIBIT F




                               14
        Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 52 of 54




Nathan S. Dorius (8977)
Andrew V. Collins (11544)
MITCHELL BARLOW & MANSFIELD, P.C.
Boston Building
Nine Exchange Place, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 998-8888
Facsimile: (801) 998-8077
Email: ndorius@mbmlawyers.com
       acollins@mbmlawyers.com

Attorneys for Copper Birch Properties, LLC


                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH



 UNITED STATES OF AMERICA,                                  WRIT OF ASSISTANCE

      Plaintiff,
                                                           Case No. 2:17-cv-01223-RJS
 v.

 PAUL KENNETH CROMAR, BARBARA                              Chief Judge Robert J. Shelby
 ANN CROMAR, UTAH HOUSING
 FINANCE AGENCY, UNIVERSAL
 CAMPUS FEDERAL CREDIT UNION,
 STATE OF UTAH, TAX COMMISSION,
 and UTAH COUNTY, UTAH,

      Defendants.


TO THE UNITED STATES MARSHAL’S OFFICE, DISTRICT OF UTAH, CENTRAL

DIVISION:

       1.          A judgment was entered against the defendants Paul Kenneth Cromar and Barbara

Ann Cromar (the “Cromars”) in the above-captioned litigation.
       Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 53 of 54




       2.       The Court thereafter issued an Order of Foreclosure and Judicial Sale on March

20, 2019, wherein the Cromars were ordered to permanently vacate the real property located at

9870 N. Meadow Drive, Cedar Hills, Utah 84062 (the “Property”).

       3.       The Cromars violated the Court’s March 20, 2019 Order and were subsequently

forcibly removed from the Property.

       4.       The Cromars unlawfully re-entered the Property after the Property was sold to

Copper Birch Properties, LLC (“Copper Birch”), which sale was conducted pursuant to the

Court’s March 20, 2019 Order.

       5.       On April 15, 2020, the Court issued an Order Confirming Sale and Distributing

Proceeds which, among other things, ordered the transfer of title to the Property to Copper Birch

and authorized the issuance of this Writ of Assistance to deliver possession of the Property to

Copper Birch.

       6.       You are hereby directed to, within ten (10) days from the date of issuance of this

Writ of Assistance, (a) forcibly remove the Cromars and all other occupants from the Property,

(b) restrain the Cromars and all other occupants of the Property from removing any personal

property from the Property or causing physical damage to the Property while being removed

therefrom, and (c) coordinate the forcible removal of the Cromars with Copper Birch so as to

allow it a reasonable window of time in which to change the locks and install a security system at

the Property once the Cromars have been removed.

       7.       You are to return this Writ within ten (10) days after receiving it, with a signed

account of your actions in executing this Writ.




                                                  2
      Case 2:17-cv-01223-RJS Document 122 Filed 05/29/20 Page 54 of 54




DATED this ____ day of ____________, 2020.




                                                 Clerk of the Court




                                             3
